Citation Nr: 1521651	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-46 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for an eye disability, including retinopathy, bilateral pterygium and choroidal nevus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.

INTRODUCTION

The Veteran served on active duty from September 1981 to April 1988, January 199 to February 1999, February 2000 to March 2000, February 2002 to March 2000, and January 2007 to March 2007 with multiple periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, denied entitlement to service connection for retinopathy.  

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for retinopathy as also encompassing entitlement to service connection for any other eye disability, including pterygium and choroidal nevus.

The Veteran and his spouse provided testimony during a hearing before the undersigned at the RO in March 2011.  A transcript is of record. 

The claim was remanded by the Board in August 2013 for additional development.  As that development has been completed, the claim has been returned for further appellate action.  

The Board notes that service connection for hypertension and asthma were also remanded in August 2013.  However, service connection was granted for each disability in a November 2013 rating decision.  As this represents a full grant of the benefits sought on appeal, the issues of service connection for hypertension and service connection for asthma will not be considered herein.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
 

FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral pterygium pre-existed service and was aggravated therein.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral pterygium have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in April 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA and private treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  He was provided with a VA examination in September 2013 with an addendum provided in February 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in August 2013, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's VA treatment records beginning in May 2009 were obtained, he was asked in a September 2013 letter to identify all private treatment records and provide VA with authorization to obtain them, private treatment records from Dr. A.H. were obtained and associated with the claims file, the September 2013 VA examination and February 2014 addendum were obtained, and a supplemental statement of the case was issued in February 2014.  Since the record reflects compliance with the August 2013 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his retinopathy began during his January to March 2007 active duty service.  The Veteran, his spouse, and his representative also indicated that his eye problems are related to stress from service.  See May 2009 Veteran statement, December 2009 spouse statement, and March 2011 hearing transcript.  In the alternative, the Veteran claims that his eye disability is secondary to his hypertension.  

In regards to direct service connection, service treatment records include a May 1985 record that noted complaints of feeling like he had a foreign body in his left eye.  On examination, both eyes appeared red, especially the left eye.  In January 1988, he was seen with complaints of a "bump" in his left eye.  He was diagnosed with pinguecula with minimal irritation.  In August 1990, he was hit in the left eye while playing basketball and required sutures.  September 1997 treatment records noted that the Veteran's left eye was irritated by the sun and wind and he underwent pterygium surgery.  The record noted that it was questionable as to whether he previously had pterygium removed in his right eye.  

On a January 2003 Reserve Component Health Risk Assessment, he reported eye problems with questionable blurred vision and surgery in both eyes for growths.  He stated that he had problems with growths on his eyes since removal.  He stated that his eye would get red easily and that he took precautions for chemical exposure.  He indicated that he had a non-military job that exposed him to hazardous chemicals, including jet fuel, engine oil, and "Hyd Fluid."  In January 2003, he was diagnosed with recurrent pterygium in both eyes and left nevus retina.  A February 2006 treatment record that noted left eye blurriness and questionable visual acuity secondary to corneal distortion from pterygium.  An October 2006 record noted that the Veteran had surgery in both of his eyes in 1994 and that his civilian job involved exposure to jet fuel. 

In regards to the nature and etiology of the current eye disability, a February 2009 treatment record of treatment from Dr. A.H. reported a two year history of decreased vision, left eye.  That record noted a history provided by the Veteran of seeing a doctor many years ago who told him that he had leakage in his left eye related to stress.  In March 2011 correspondence, Dr. A.H. reported that she reviewed the Veteran's current treatment records and indicated it was more likely than not that the Veteran's central serous retinopathy was worsened by his military service.  

In a September 2013 VA examination and February 2014 addendum, the VA examiner noted review of the complete record.  Regarding the central serous retinopathy in the left eye, the examiner stated that it was not possible to provide an opinion as to whether the condition had onset during a period of active service.  The examiner explained that the earliest available record pertaining to the retinopathy is the February 2009 letter from Dr. A.H. and although it suggests that the condition may have had onset two or more years earlier and possibly during the Veteran's 2007 active duty, this is based purely on the Veteran's subjective history.  Mitigating against onset during service is that all eye exams from military record were best corrected vision of 20/20.  However, the examiner conceded, it is still conceivable that a measurable vision change might not be present, especially due to the fluctuating nature of this condition.  

Regarding whether the retinopathy was otherwise caused or permanently aggravated by the Veteran's service, it is less likely than not that this would be the case as the condition is typically idiopathic in nature.  Although it is known to be sometimes aggravated by stress, this would likely be a temporary aggravation during the stressful situation, rather than a permanent aggravation.  

Regarding pterygium, the examiner noted the Veteran's periods of active duty service and that there are no medical records documenting the 1999 surgery reported by the Veteran.  The first mention of pterygium was in 2003, where they began to recur after surgery.  The examiner stated that based upon this information, it cannot be determined whether the pterygia had onset during active service without resorting to mere speculation.  However, the examiner noted the Veteran's service at a Kuwait Air Force base from February 2002 to February 2003 where his work was all outdoors in hot, dry, sandy condition performing aircraft maintenance.  Based on these environmental conditions, the examiner concluded that it was at least as likely as not that the pterygia were aggravated during this period of service.  

Finally, regarding the choroidal nevus in the left eye, the examiner stated that the condition did not have onset during service and is not related to, nor aggravated by his military service.  Rather, the examiner explained, the condition is congenital in nature and there is no known basis by which military service would aggravate this congenital condition.  Furthermore, this nevus causes no symptoms or vision problems.  

Dr. A.H. provided the opinion after reviewing the Veteran's current treatment records that it was more likely than not that the Veteran's central serous retinopathy was worsened by his military service.  However, a baseline for the pre-existing disability is not established and the degree of aggravation is not specified.  The VA examiner acknowledged Dr. A.H.'s opinion and that that opinion relied on the Veteran's statements.  The examiner also noted that the fact that the in-service eye examinations revealed 20/20 corrected vision could be evidence against the finding of nexus between retinopathy and service.  The VA examiner concluded that retinopathy was not likely aggravated in service since it is typically idiopathic in nature and temporary or episodic aggravation could be due to stress, but this was not a permanent aggravation.  Dr. A. H. did not specify whether the aggravation he noted was permanent in nature.  The Veteran has claimed that the disability increased in severity; but his statements are not convincing as he has not been shown to be able to differentiate whether it is the retinopathy that has increased in severity or one of his other eye disabilities.   

The Board finds that service connection for choroidal nevus is not warranted.  Service treatment records are negative for the disability.  Moreover, the VA examiner explained that this disability is congenital and there is no known basis by which military service would aggravate this congenital condition.  Aggravation is not shown in the record.  Furthermore, this nevus causes no symptoms or vision problems.  Accordingly, the Board must conclude that the preponderance of the evidence is against a finding that choroidal nevus is service related.  

While bilateral pterygium was not noted upon entrance examination, the Board finds that the bilateral pterygium pre-existed service.  Service treatment records demonstrate that he has surgery to remove the bumps in September 1997, presumably when he was not serving on active duty or active duty for training (ACDUTRA).  Then, he began to require recurrent surgery in 2003.  Based upon these facts and the VA examiner's opinion that the environmental conditions of the Veteran's service from February 2002 to February 2003 aggravated the pterygium, the Board finds that the evidence supports a finding of a nexus between the Veteran's service and bilateral pterygium; therefore, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral pterygium is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


